Citation Nr: 1126354	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.  The record reflects that the Veteran served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on June 6, 2008, in Fargo, North Dakota, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in September 2008.  Specifically, the VA Appeals Management Center (AMC) was instructed to provide the Veteran with appropriate notice of the Veterans Claims Assistance Act of 2000 (the VCAA), to include how VA determines disability ratings and effective dates as per the United States Court of Appeals for Veterans Claims' (the Court's) decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO/AMC was then to afford the Veteran a VA examination and obtain a medical nexus opinion concerning his claim.  

In October 2008, the AMC provided the Veteran's with full VCAA notice, to include how VA determines disability ratings and effective dates as per the Court's decision in Dingess.  Thereafter, the Veteran was afforded a VA examination in February 2010.  As will be discussed below, the February 2010 VA examination and nexus opinion are adequate for the purposes of this decision.  

As such, the Board finds that the remand directives have been substantially completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran has been shown to have a current low back disorder that is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a low back disorder was incurred in active service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board has granted the Veteran's claim for service connection for a low back disorder.  Therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

In addition, in the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995)."  Section 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions of section 1154(b) apply only to the second material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

Initial Matter

The Board observes that the Veteran was initially denied service connection for a low back disorder in a June 1971 rating decision.  While the Veteran's enlistment examination report was not of record, the RO denied the Veteran's claim because the Veteran's in-service diagnosis of spondylolysis was considered to be a constitutional or developmental abnormality, and not a disability for VA compensation purposes.  

The Veteran filed a claim to reopen this previously-denied claim in April 2005.  In September 2008, the Board reopened the Veteran's claim and remanded, in part, for an opinion as to whether the Veteran had a low back disorder which was congenital or developmental.  After a review of the Veteran's VA claims file and a physical examination of the Veteran, the February 2010 VA examiner opined that the in-service diagnosis of congenital spondylolysis was "clearly incorrect", noting that such is an acquired condition and that there has never been a case of congenital spondylolysis.  See the February 2010 VA examination report.  The February 2010 VA examiner's opinion is commensurate with the March 2006 opinion from the Veteran's chiropractor, T.C.M.  

In light of the absence of an enlistment examination report and the opinions from T.C.M. and the February 2010 VA examiner relating that the Veteran's low back disorder is not developmental or congenital, the Board finds that the laws and regulations relating to the presumption of soundness and aggravation of a preexisting disability are not for application in this case, and thus, they will not be discussed.  

Discussion

Concerning Hickson element (1), medical evidence of the current disability, the competent medical evidence of record reflects that the Veteran has been diagnosed with mild, multilevel degenerative changes (spondylosis) of the lumbosacral spine.  See e.g., x-ray reports performed in connection with the February 2010 VA examination report.  Accordingly, Hickson element (1) has been demonstrated.  

Regarding Hickson element (2), medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury, the Board notes that the Veteran has consistently contended he initially injured his low back during an in-service parachuting jump as a part of Airborne Training.  See e.g., statements from the Veteran dated in March 1971, December 2006 and July 2007 as well as the June 2008 hearing transcript at pages, 2 - 3, 7 - 10 and 15 - 16.  

Indeed, the Veteran's DD - 214 reflects that he served as a part of the Infantry in the Republic of Vietnam and was awarded the Parachutist Badge.  Accordingly, the Board finds the Veteran's assertions concerning an in-service low back injury to be competent and credible.  See 38 C.F.R. § 3.159(a)(2); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  

The Board notes that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility . . . apprehends the overall evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 5152 (7th Cir. 1971) (citations omitted).  In this case, the Veteran's statements that injured his back during an in-service parachute jump, hang together in a consistent manner other evidence of record relevant to the issue of an in-service back injury, and therefore, his statements inspire belief.  Accordingly, the Board finds that the statements are credible.

Moreover, the Veteran's service treatment records are replete with instances of complaints of and treatment for low back pain.  Specifically, a November 1969 examination report reflects that the Veteran reported "chronic low back pain."  At that time,  clinical evaluation, the Veteran's spine was normal.  

In March 1970, the Veteran sought treatment for dull pain in his back, which he indicated had been present for the past three weeks.  He denied a history of injury.  Physical examination was within normal limits.  X-ray studies showed questionable unilateral spondylosis.  The Veteran was referred for orthopedic evaluation.

On examination in the orthopedic clinic the following day, the Veteran reported that he had been experiencing occasional episodes of numbness extending around the waist down the legs, lasting one to two seconds.  He indicated that these episodes had been occurring for the past three weeks.  The Veteran also reported pain in his lumbosacral area when sitting or standing.  Examination showed full range of motion with no spasm or tenderness.  Sensation was normal.  X-ray studies showed spondylolysis at L5.  The impression was spondylolysis at L5 and the Veteran was given a permanent physical profile.  A change in military occupational specialty was recommended.  

Of record is a March 1970 Physical Profile Record showing that the Veteran was assigned a physical profile of L3 for spondylolysis.  The condition was noted to be permanent.  He was to be assigned to duty with limitations, including no crawling, stooping, running, jumping, prolonged standing, marching, or strenuous physical activity.  

In light of the Veteran's credible statements and the service treatment records which reflect an in-service low back injury, the Board concludes that Hickson element (2) has been demonstrated.  

Concerning Hickson element (3), medical evidence of a nexus between the claimed in-service disease or injury and the current disability, the Board notes that there are two medical nexus opinions of record; both of which appear to be favorable to the Veteran's claim.  

First, in a March 2008 statement P.A., a Certified Physician's Assistant, opined that the Veteran's in-service parachuting injury to his low back "could be the cause or contributing to [the Veteran's] current low back pain."  See the March 2008 statement from P.A., PA - C.  

At the outset, the Board notes that it is unclear as to whether the claims file was reviewed by P.A., PA - C.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995); see also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

Further, the Board observes that medical opinions which are speculative, general, or inconclusive in nature, such as the March 2008 opinion from P.A., PA - C, do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was ""too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2010).  

The second medical nexus opinion of record is also favorable to the Veteran's claim.  After a review of the Veteran's complete VA claims file and a physical examination of the Veteran, the February 2010 VA examiner opined that the Veteran's current low back disorder is "at least as likely as not due to [the Veteran's] parachute landing fall in service."  See the February 2010 VA examination report.  

Indeed, this nexus opinion is consistent with the medical evidence of record and was offered after a thorough review of the Veteran's VA claims file and a physical examination of the Veteran.  See Bloom, supra.  

There is no medical evidence showing otherwise, and the Board observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Accordingly, Hickson element (3), medical nexus, has been met.  

Based on the foregoing, the Board finds that the medical evidence of record reflects that the Veteran's low back disorder is related to his in-service low back injury.  Accordingly, the Board concludes that service connection for a low back disorder is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a low back disorder is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


